DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 
Withdrawn Rejection
The rejection of claims 13-17, 19-20, and 29-35, under 35 U.S.C. 103 as being unpatentable over WO 2013/070952 to Marban et al. (cited in IDS- 2013), in view of Kensah et al. (cited in IDS- 2013), as evidenced by Ho et al. (cited in Applicants’ Response on 07/08/2019 (Curr Protoc Mouse Biol- 2011)) and Spodick et al. (cited in Applicants’ Response on 07/08/2019 (American Journal of Cardiology- 1993)), is withdrawn.  The combined prior art does not teach the amended claims.

Claim Objections
Claims 14-20 and 30-35 are objected to because of the following informalities:  Each of these claims recite “characterized in that”.  This is an idiomatic error.  Replacing the recitation with “wherein” would be remedial. Appropriate correction is required.
Claims 17 and 34 are objected to because of the following informalities:  These claims recite “selected from aminoglycoside antibiotic resistance” and “selected from aminoglycoside antibiotic”.  This recitation comprises idiomatic errors.  The term, “selected from”, indicates a choice between multiple options.  However, “aminoglycoside antibiotic resistance” and “aminoglycoside antibiotic” are the only options provided.   As such, there is nothing to select.  Amending the recitations to state, “is aminoglycoside antibiotic resistance” and “is aminoglycoside antibiotic”, would be remedial.  Appropriate correction is required.
Claims 17 and 32 are objected to because of the following informalities:  These claims recite “the nucleic acid is selected from TBX3 DNA”.  This recitation comprises an idiomatic error.  The term, “selected from”, indicates a choice between multiple options.  However, the nucleic acid is defined as only one species, “TBX3 DNA”.   Therefore, there is nothing to select.  Amending the recitation to state, “the nucleic acid is TBX3 DNA”, would be remedial.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 13 and 29 reciting introducing a antibiotic resistance gene and then selecting antibiotic resistant Myh6-Tbx3 cells in step B and then recite differentiating stem cells in the presence of the antibiotic in step C.  First, “the antibiotic” lack sufficient antecedent basis because there is no prior reference to an antibiotic, only antibiotic resistance.  Second, selection for antibiotic resistance in step B would require the use of an antibiotic in step B.  However, use of an antibiotic does occur until step C.  As such, it is not apparent when the antibiotics and what antibiotics are being provided in the method.  Therefore, the claims are indefinite because the metes and bounds of the claims are not clearly and distinctly defined.
Claims 14-19 dependent upon claim 13 and claims 30-35 depend upon claim 29.  As such, the dependent claims also comprise the indefinite subject matter discussed above.
Claims 14 and 30 recite, “the sinoatrial node cells from stem cells are obtained in a high purity of more than 60% based on subtypes of cardiomyocytes obtained.”  This recitation has idiomatic errors rendering its metes and bound unclear.  The cell purity of 60% is “based on” subtype.  However, all that can be gathered from the term, “based on”, is that the subtypes of cardiomyocytes obtained have some relationship to the heterogenous population of cardiomyocytes obtained.  It is not apparent which subtypes the 60% are based upon and that exactly the relationship is with the subtypes.  As such, the structural relationship between the subtypes and percent purity cannot be ascertained.
A review of the paragraphs [0012] and [0013] of the specification state the following (citations from the Pre-Grant Publication): [0012] According to the invention, therefore, the method was combined with an antibiotic selection based on the Myh6 promoter [15]. This afforded cell aggregates which consisted exclusively of spontaneously beating cardiomyocyte cells (KM cells) and which had a beat frequency which, for the first time, was close to that of a (murine) heart.  [0013] Of these cells, more than 60%, especially more than 70%, most preferably more than 80%, exhibited the desired type of pacemaker cells (based on the cardiomyocyte subtypes produced) having full functionality at the levels of protein expression, electrophysiological parameters and Ca.sup.2+ transients, and also potency thereof for stable ex vivo stimulation of cardiac muscle cultures, especially murine cardiac muscle cultures. Some of literature already mentions a 60% yield, but it does not mention that no distinction was made between early/intermediate cells and differentiated pacemaker cells. The former also beat spontaneously--like cardiac pacemaker cells--but otherwise have different properties that make them unsuitable as cardiac pacemaker cells (i.e. they are at the start of differentiation and can/will still give rise to all subtypes, i.e. not only pacemaker cells but also atrial and ventricular cells).
	If Applicant intends to capture the limitations described in these paragraphs, amending claims 14 and 30 to recite, “wherein the sinoatrial node cells are comprised in cell aggregate consisting exclusively of spontaneously beating cardiomyocytes (KM cells) and more than 60% of the KM cells are sinoatrial node cells”, would be remedial.
	

Examiner’s Comment
The closest prior art is Marban (WO 2013/070952 of record).  Marban discloses a method of producing a sinoatrial node cell from human stem cells comprising introducing a Tbx3 nucleic acid or protein into human stem cells and differentiating the stem cells into sinoatrial node cells.  Marban does not reduce these embodiments to practice and does not demonstrate that the sinoatrial node cells have 50 to 90 action potential per minute as claimed.  While the prior art of Kensah et al (of record) does disclose introducing constructs encoding a MYH6 promoter operably linked to an antibiotic resistance gene to select contractile cells, Kensah et al. does not provide any indication that such a selection procedure incorporated into the method of Marban would result in sinoatrial node cells specifically having 50 to 90 action potentials per minute.  As such, the claims are free of the prior art.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632